F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 29 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JON BARTON JACOB,

                Plaintiff-Appellant,

    v.                                                   No. 96-2049
                                                 (D.C. No. CIV 94-125 JB/DJS)
    UNITED STATES OF AMERICA,                              (D.N.M.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After we had affirmed the district court’s judgment dismissing this action

and imposing sanctions and had imposed additional sanctions for a frivolous

appeal, Jacob v. United States, No. 94-2127, 1995 WL 18238 (10th Cir. Jan. 5,

1995), plaintiff filed a motion to void the district court’s judgment under Fed. R.

Civ. P. 60(b)(4). The district court denied that motion, and plaintiff again

appeals. We agree with the district court that plaintiff’s motion is “wholly

lacking in merit” and again AFFIRM.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -2-